IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               February 12, 2008
                               No. 07-50736
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

RAY LEN BROOKS

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 6:07-CR-13-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Ray Len Brooks was indicted for possession with intent to distribute
methamphetamine (count 1); possession of a firearm during the commission of
a drug trafficking crime (count 2); and possession of a firearm by a convicted
felon (counts 3 and 4). Brooks pled guilty to counts 1 and 4. Count 3 was
eventually dismissed. Count 2 proceeded to trial. The jury found Brooks guilty.
Brooks contends that the evidence introduced at trial was insufficient to



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50736

establish that he possessed a firearm during the commission of a drug trafficking
crime.
      Because Brooks properly moved for judgment of acquittal, “preserving his
sufficiency claim for appellate review,” United States v. Ferguson, 211 F.3d 878,
882 (5th Cir. 2000), we review the denial of a motion for a judgment of acquittal
de novo. Id. “In evaluating the sufficiency of the evidence, we must determine
whether, viewing the evidence in the light most favorable to the verdict and
drawing all reasonable inferences from the evidence in support of the verdict, a
rational trier of fact could have found that the evidence established the essential
elements of the offense beyond a reasonable doubt.” Id.
      Brooks    pled   guilty   to   possession    with   intent   to   distribute
methamphetamine and to being a felon in possession of a firearm. Thus, the
evidence proved that he was distributing methamphetamine and possessed the
firearm illegally. The evidence further proved that the loaded firearm was
located in a desk that also contained methamphetamine, scales, pipes, and
packaging materials. The evidence also proved that the firearm was in close
proximity to a package of methamphetamine left by Brooks in his apartment’s
mail slot for a buyer. Brooks’ insufficient evidence claim is unavailing. See
United States v. Charles, 469 F.3d 402, 406-07 (5th Cir. 2006); United States v.
Ceballos-Torres, 218 F.3d 409, 410-11 (5th Cir. 2000); see also United States v.
Coleman, 145 Fed. Appx. 859, 860 (5th Cir. 2005) (unpublished per curiam)
(firearm was in the same dresser as the drugs, “[Defendant] was possessing the
firearm illegally because he had a prior conviction,” and the firearm was located
by two loaded magazines).
      AFFIRMED.




                                        2